

113 HRES 469 IH: Supporting the scope and objectives of Greece’s Presidency of the Council of the European Union.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 469IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Sires (for himself, Mr. Bilirakis, and Mr. Sarbanes) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the scope and objectives of Greece’s Presidency of the Council of the European Union.Whereas Greece holds the rotating Presidency of the Council of the European Union during the first half of 2014;Whereas the rotating European Union Presidency offers member states the opportunity to showcase their vision for the European Union, to advance the Union's ongoing work agenda, influence European Union policy and legislation, and broaden the understanding of the European Union amongst the citizens of their country;Whereas the European Union has established an area of freedom, security, and justice, extending stability and peace to the European continent and its neighbors;Whereas the United States has supported the European integration process and has consistently supported the objective of European unity and the enlargement of the European Union as a vehicle for prosperity, peace, and democracy;Whereas the Government of Greece has prioritized growth, job creation, European Union and Eurozone integration, as well as borders, mobility, migration, and integrated European Union Maritime Policy as the main areas of focus for the Greek Presidency of the Council of the European Union;Whereas the United States and the European Union are each other's largest trading and investment partners, responsible for creating up to an estimated 14,000,000 jobs on both sides of the Atlantic, and as such major stakeholders in each other's economic recoveries;Whereas the Greek Presidency aims at reinforcing efforts that should be focused on reforms aiming at safeguarding stability and revitalizing growth;Whereas the Greek Presidency aims at promoting synergies in sectors that create jobs such as transport, shipping, tourism, innovation;Whereas Greece is a strategic partner and ally of the United States in bringing political stability and economic development;Whereas Greece continues to play an important role in the wider European region, including the Eastern Mediterranean;Whereas Greece, as a traditional maritime country, acknowledges the great potential and opportunity that marine and maritime activities hold for the European Union economy as a whole, especially in the areas of security and energy;Whereas it is in the national interest of the United States to support and enhance Europe’s energy security;Whereas the Governments of Greece and the United States are at the forefront of efforts to advance freedom, democracy, peace, stability, and respect for human rights; andWhereas the Hellenic values and principles of Greek-Americans have contributed greatly to United States society, history, and politics: Now, therefore, be itThat the House of Representatives—(1)supports the scope and objectives of Greece's Presidency of the Council of the European Union;(2)encourages the continuation of United States–European Union trade and investment negotiations that will benefit both United States and European workers alike;(3)promotes increased transatlantic exchanges and dialogue to further benefit from existing cultural ties and research and development partnerships, in the maritime area where a transatlantic research alliance could underpin the development of the strong growth and jobs potential of shared ocean resources, a so-called blue growth strategy;(4)affirms the strong bonds and common values between the United States and Greece; and(5)acknowledges the lasting contributions of Greek-Americans to the United States.